UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 15, 2015 Fifth Street Finance Corp. (Exact name of registrant as specified in its charter) Delaware 001-33901 26-1219283 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Putnam Avenue, 3rd Floor, Greenwich, CT (Address of principal executive offices) (Zip Code) Fifth Street Senior Floating Rate Corp. (Exact name of registrant as specified in its charter) Delaware 001-35999 61-1713295 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Putnam Avenue, 3rd Floor, Greenwich, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 681-3600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On July 15, 2015, Fifth StreetFinanceCorp. and Fifth Street Senior Floating Rate Corp.issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1. Press release dated July 15, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fifth Street Finance Corp. Fifth Street Senior Floating Rate Corp. (Registrants) July 15, 2015 (Date) /s/ DAVID H. HARRISON David H. Harrison Chief Compliance Officer
